Citation Nr: 0603328	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to special monthly pension, based upon need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran has several periods of active duty including 
service from May 1956 to May 1958; June 1964 to August 1966; 
January 1976 to August 1976; August 1976 to May 1977; and a 
period of active duty for training from June 1977 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO denied service 
connection for PTSD and entitlement to special monthly 
pension based upon the need for regular aid and attendance or 
on account of being housebound.

The Board notes that the appellant has previously raised a 
service connection claim for PTSD, and it has been the 
subject of at least two final rating actions, dating from 
1986 forward.  His most recent attempt to reopen his claim 
was in February 1998, and it appears that the RO, recognizing 
that the claim was the subject of a final denial, 
nevertheless denied the claim on the merits.  In spite of the 
fact that the RO apparently reopened a previously denied 
claim, assumedly based upon a belief that new and material 
evidence has been presented, the Board is required to 
determine whether new and material evidence has been received 
before it can reopen a claim and readjudicate it on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In this case, the Board 
agrees that new and material evidence, in the form of 
November 1999 hearing testimony as well as numerous VA 
psychiatric medical evaluations, specifically two in 2003, 
has been received so as to justify a reopening of the 
appellant's claim.  Thus, the Board has proceeded to make a 
determination on the merits of the claim.

The record reflects that in November 2001 VA determined that 
an overpayment in the approximate amount of $3,875.00 had 
been created and this was assessed against the veteran, and 
that he appealed that determination.  In December 2005, 
waiver of the full amount of the debt was granted and, 
accordingly, that matter is now resolved and is no longer on 
appeal before the Board.


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that his Military 
Occupational Specialty was as a deck hand; his awards and 
decorations reflect service in Vietnam, but are not 
indicative of involvement in combat.

2.  A valid diagnosis of PTSD under the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), is of record.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
submitted information sufficient for the RO to verify any in-
service stressor which supports the current diagnosis of 
PTSD.

4.  The veteran was awarded VA non-service-connected 
disability pension benefits by action of the RO in 1998; he 
has a combined non-service-connected disability rating of 100 
percent.

5.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

6.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

7.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In a December 2003 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claims, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions.  In 
addition, the veteran was advised, by a September 1998 rating 
decision and a detailed March 1999 Statement of the Case 
(SOC), of the pertinent law and what the evidence must show 
in order to substantiate the claims.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and recent VA evaluations were 
conducted in 2003.  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

I.  Factual Background

The veteran's DD Form 214 indicates that for his period of 
service from June 1964 to August 1966 his Military 
Occupational Specialty was as a deck hand, and that he had 
foreign or sea service for one year and nine months during 
that time.  While his awards and decorations reflect service 
in Vietnam, they are not indicative of any involvement in 
combat.  Service personnel records verify that he served on 
the USS Henrico from July 1964 to May 1966.  

Medical records from the veteran's period of service during 
the Vietnam era are negative for any psychiatric treatment or 
diagnosis.  The July 1966 discharge examination reflects that 
psychiatric evaluation was normal.  

The record contains a July 1978 determination from an Army 
Medical Center which shows that the veteran was deemed 
unsuitable for further service due to diagnoses of 
situational reaction, manifested by depression and suicidal 
threats; and chronic, severe, inadequate personality, which 
was determined to have existed prior to service.  

The veteran filed a claim for depression and mental problems 
in March 1984.  He filed a PTSD claim in April 1984.

VA records show that the veteran was hospitalized from 
February to March 1984.  The report indicates that the 
veteran had been ruminating about his Vietnam experience and 
had erratic behavior at home with nightmares about Vietnam.  
A history of suicidal ideation was noted, as well as threats 
from the veteran to his wife and children.  Diagnoses of 
alcohol dependence and PTSD were made.  

A VA examination was conducted in March 1985, at which time 
diagnoses of depression and alcoholism were made.  A PTSD 
evaluation was also conducted in March 1985, at which time 
the veteran reported that he served three tours in Vietnam 
and reported the following stressors:  (1) in 1964 or 1965 he 
was affiliated with a unit that shelled a village from the 
perimeter and went in to discover many dead, burned, and 
mutilated children and women, but no soldiers; (2) in 1971, 
while in Vietnam serving as the squad leader of a 
reconnaissance unit, a sniper bullet hit a friend of the 
veteran in the neck, instantly killing him; and (3) during 
the 3rd tour the veteran was involved in "mopping up" 
operations involving grave registration, dog tagging the 
dead, picking up dismembered parts, and stuffing body bags.  
The veteran reported that during his last tour of duty in 
Vietnam, he worked as a drill instructor, and became 
exceptionally strict and brutal with the recruits, to the 
point that he was counseled by commanding officers.  He 
stated that he subsequently experienced a bout of severe 
suicidal depression, leading to an overdose with aspirin, 
which eventually resulted in his discharge.  PTSD was 
diagnosed.

In April 1985, the RO requested additional details from the 
veteran pertaining to his reported stressors.

The record contains a January 1986 lay statement from the 
veteran's spouse stating that after the veteran returned from 
service, he was mean, alcoholic, withdrawn, threatening, and 
suicidal, and experienced nightmares about Vietnam.

In February 1986, the veteran provided information pertaining 
to his stressors.  He reported that from 1968 to 1969 he 
served with the 10th Special Forces Group in Vietnam, Team 
#12, and also gave the name of the friend who was shot in the 
neck.  Verification of the veteran's service and historical 
accounts was requested by the RO in March 1986.  

In a June 1986 rating decision, the RO denied service 
connection for depression and for PTSD.  The RO explained 
that the service medical records were negative for a 
diagnosis of neurosis or psychosis.  It was noted that 
although a March 1985 VA examination included a diagnosis of 
PTSD; there were unresolved consistencies in the veteran's 
history.  It was noted that VA had not been able to verify 
the veteran's assignment with the 10th Special Forces Group, 
and that while the veteran reported that he had served as a 
squad leader of a reconnaissance unit from May 1964 to May 
1965, he actually had verified naval service from June 1964 
to August 1966.  It was also noted that the veteran's 
reported service in Vietnam in 1971 and 1972 was not 
verified.  The RO also noted that the veteran had received 
awards including: a National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and two Army 
Commendation Medals (although not for valor); but did not 
have any combat wounds or awards indicative of  combat or 
valor.  The RO also pointed out that the veteran had not 
returned a PTSD Questionnaire which was mailed to him in 
March 1986.  The veteran was notified of that determination 
in July 1986, and did not appeal it.

The veteran filed to reopen a claim for a psychiatric 
disorder in February 1989, and in April 1989 the RO 
determined that new and material evidence had not been 
presented with which to reopen the claim.  The veteran was 
informed of that determination in April 1989, and did not 
appeal it.

VA records include a January 1989 hospitalization, primarily 
for treatment of alcohol abuse and PTSD.  

A March 1991 VA hospital report reflects that the veteran was 
treated for several conditions, including myocardial 
infarction, hypertension and a seizure disorder.

In October 1991, the veteran filed a VA Income-Net Worth and 
Employment Statement.  Therein, he indicated that he had 
become disabled in 1984 due to physical and mental disorders 
and had last worked full-time in 1980 as a truck driver.  

A VA examination for mental disorders was conducted in April 
1997, and the claims folder was reviewed.  The veteran 
reported that he had done two tours of duty in Vietnam.  Axis 
I diagnoses of chronic dementia and PTSD were made.  The 
examiner noted that the veteran also had physical problems 
including heart difficulties, high blood pressure, Bell's 
palsy, and possibly diabetes.  The examiner explained that 
the veteran's major impairment consisted of serious cognitive 
problems due to some kind of organic mental disease.  The 
veteran did not report any specific military stressors.  

In February 1998, the veteran again filed to reopen his PTSD 
claim, and it was denied in a September 1998 rating action.  
In the September 1998 rating action, the RO also granted 
entitlement to non-service-connected pension, assigning a 100 
percent evaluation for dementia, a 10 percent evaluation for 
glaucoma and a noncompensable evaluation for tinnitus.  

The veteran was hospitalized by VA in May 1999, at which time 
he was treated for left facial contractures; hypertension, 
hypercholesterolemia, and a history of a stroke.  He was 
discharged home with a follow-up to cardiology two weeks 
thereafter.

The veteran presented testimony at a hearing held at the RO 
in November 1999.  The veteran indicated that he did not have 
anybody who helped him with his daily activities.  He stated 
that he thought he was receiving Social Security disability 
compensation.  The veteran testified that his problems 
included PTSD, a heart problem, high blood pressure, 
glaucoma, diabetes and hearing loss.  The veteran reported a 
military stressor which occurred in March 1965, at which 
time, he was serving on a troop transport boat, APA 45 USS 
Henrico, which came under heavy fire upon beaching.  

At the hearing the veteran presented for the record a map of 
Vietnam, marking a portion of it where he served, and also 
submitted a chronology of operations in 1965, which he 
testified he obtained from the Internet.  

A PTSD questionnaire was received from the veteran in 
November 1999.  He reported that he served in 1963 on the USS 
Henrico APA 45, and that his major duty was landing the 3rd 
battalion, 9th Marines, on the beach of DaNang Vietnam.  He 
indicated that he served on a campaign called Market Time.  
The veteran reported his stressors as bringing back injured 
Marines and being fired on with mortars and bullets.  

The veteran also submitted a page of the directory of names 
from the Vietnam Veterans Memorial, highlighting the name of 
a SP4 (specialist 4th class), who died in May 1968, at which 
time the veteran was not on active duty.

VA records dated in October 2001 indicate that the veteran's 
coronary artery disease and hypertension were stable and 
should not be a problem.  In December 2001, his visual acuity 
was assessed as 20/25 bilaterally.  

A VA examination for mental disorders was conducted in July 
2003.  The examiner stated that the veteran was a combat 
veteran (although the RO has specifically determined 
otherwise).  It was noted that he was working for his church 
part-time, assisting with former juvenile offenders.  The 
veteran reported that his first military tour was in Germany, 
and then he served with the Navy, recovering bodies off the 
DaNang coast in 1968 or 1969.  The veteran reported that he 
also served with the Army in Vietnam from 1964-1967, serving 
as part of night-boat operations near DaNang.  He recalled 
recovering 15 bodies or so.  The examiner stated that the 
veteran appeared to be capable of performing basic hygiene 
and other activities of daily living, but had been deemed by 
VA as incompetent to handle his finances in September 1998.  
Axis I diagnoses of: chronic PTSD; alcohol dependence, in 
remission for five years, according to the veteran's reported 
history; and chronic, moderate dementia, were made.

In August 2003, the veteran was seen for another PTSD 
assessment.  The veteran reported being in the Navy from 
1964-1966, serving on a tour in Vietnam.  He indicated that 
he was a boatman, ferrying marines to shore for their landing 
in 1965.  he states that he also carried many dead and 
wounded Marines back to ship.  The veteran also reported that 
he was on river boat patrol in 1965.  An assessment of mild 
depression was made.  The examiner questioned some of the 
veteran's reports, noting that in his experience with several 
Marines that who landed in DaNang, they did not take heavy 
casualties as reported by the veteran, they took no fire, and 
walked to the beach after being dropped off.  He also noted 
that according to his reading and the reports of other 
veterans, river patrol boats were not brought into Vietnam 
until early 1966.  The examiner observed that the veteran 
seemed to have some memory problems with respect to his 
Vietnam experience.

A VA psychiatric evaluation was performed in May 2004.  The 
veteran complained of symptoms including hypersensitivity, 
nightmares, intrusive thoughts, and insomnia since serving in 
Vietnam.  The veteran did not report any specific stressors.  
An Axis I diagnosis of chronic PTSD was made.

A May 2004 eye examination revealed that the veteran's best 
corrected vision was 20/30 near bilaterally and 20/25-1 
distance bilaterally.  

The veteran received on-going treatment for PTSD in 2004 and 
2005, and was showing signs of improvement.  An August 2005 
VA medical record indicates that the veteran had just resumed 
employment, and was working a maintenance job 40 hours a 
week.  

III.  Legal Criteria/Analysis

A.  Service Connection - PTSD

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below:

(1) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

(2) If the evidence establishes that the veteran was 
a prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

(3) [for claims based upon in-service personal 
assault in a non-combat setting, not in issue in 
this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current legal criteria.  See, e.g., VAOPGCPREC 7-2003. The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

It is asserted by and on behalf of the veteran that as result 
of stressors he suffered from during his service in Vietnam, 
he currently suffers from PTSD, and it is contended that 
service connection is warranted for PTSD.  In this case, the 
veteran's PTSD claim has been pending since before 1998.  To 
whatever extent one version of the regulation may be more 
advantageous to the appellant, the Board will apply that 
version.

Having reviewed the service personnel and medical records, as 
well as the DD Forms 214 and post-service evidence, the Board 
notes there is no verification that the veteran engaged in 
combat during his Vietnam service.  While his awards and 
decorations reflect service in Vietnam, they are not 
indicative of combat.

With regard to the post-service evidence, the record does 
reflect that diagnoses of PTSD have been made from 1984 
forward, and that several appear to be consistent with DSM-
IV.  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.  
However, in all cases in which the veteran provided a 
military history or a report of stressors, these diagnoses 
were based solely upon veteran's uncorroborated history of 
stressors during his service in Vietnam.  

During a March 1985 VA examination, the veteran gave his most 
specific account of his reported stressors, reporting that he 
served three tours in Vietnam and giving general accounts of 
events, with no specific dates given, and in one case 
describing a stressor involving a comrade who was killed.  
However, in the instance of every stressor reported in 1985 
and thereafter, verification was not possible due to the 
veteran's incomplete and inconsistent history given.  
Moreover, in the case of the name of the dead comrade which 
was provided by the veteran in 1986, the veteran himself 
submitted a page of the directory of names from the Vietnam 
Veterans Memorial, highlighting the name of an SP4, who died 
in May 1968, at which time the veteran was not on active 
duty, nor was it exact name of the individual which he 
provided in 1986.  Such inconsistency militates against the 
veteran's credibility in his reporting of purported 
stressors.

During his 1999 hearing testimony, the veteran provided some 
general information regarding his duties in service and his 
reported stressors, none of which were sufficiently detailed 
for verifications purposes.  Thereafter, veteran provided 
answers to a PTSD questionnaire later in 1999, but again at 
that time provided no specific details, such as dates, names, 
and locations which would allow for verification of his 
generally reported stressors.  At that time, his reported 
stressors consisted of bringing back injured Marines and 
being fired on with mortars and bullets.  Thereafter, the 
veteran has not provided detailed information regarding his 
alleged stressors which are capable of verification.

In 2003, the veteran again gave a general account of 
stressors, reporting that his first military tour was in 
Germany, and then he served with the Navy, recovering bodies 
off the DaNang coast in 1968 or 1969.  The veteran reported 
that he also served with the Army in Vietnam from 1964-1967, 
serving as part of night-boat operations near DaNang.  He 
recalled recovering 15 bodies or so.  However, the veteran 
had no verified service in 1968 or 1969.  Moreover, when 
evaluated again by VA in August 2003, the examiner questioned 
the veteran's historical reports, noting that in his 
experience with several Marines that who landed in DaNang, 
they did not take heavy casualties as reported by the 
veteran, they took no fire, and they walked to the beach 
after being dropped off.  He also noted that according to his 
reading and the reports of other veterans, river patrol boats 
were not brought into Vietnam until early 1966.  The examiner 
observed that the veteran seemed to have some memory problems 
with respect to his Vietnam experience.

Essentially, where as here there is a diagnosis of PTSD, that 
is not sufficient in and of itself for a grant of service 
connection.  The Board notes that VA has been unable to 
verify any claimed in-service stressors because the veteran 
has not provided the RO with any specific information, 
including dates, names, locations and circumstances about any 
claimed in-service stressor and/or has provided inconsistent 
information.  The incidents as described by the veteran in 
various written statements, treatment reports and hearing 
testimony, do not include any specific details as to place, 
time, or people involved such as would allow the RO to verify 
the stressors.  For the most part, his reported stressors are 
anecdotal stories of things observed.  Given this particular 
fact situation, the Board finds that the RO has made all 
reasonable attempts to assist the veteran in substantiating 
his claim for service connection for PTSD.  Because the 
veteran did not engage in combat, without a verified 
stressor, he cannot be service connected for PTSD.

Finally, the Board notes that the veteran has been diagnosed 
with dementia, and that such disorder arose and was first 
diagnosed more than a year after he left service.  Neither 
the service records nor any medical opinion of record shows a 
link between a dementia and the veteran's military service.  
He therefore cannot be service connected for this disorder.  
Moreover, the veteran apparently raised this condition as a 
separate service connection claim in May 2002, and then 
advised that he did not want to pursue it.  

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, supra; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As discussed above, while the evidence of record might 
establish that the veteran has a clinically supported current 
diagnosis of PTSD, he has not provided information with which 
the RO could verify that such diagnosis is based upon a 
stressor which occurred during active military service.  
Because the evidence preponderates against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

B.  Special Monthly Pension

The veteran requests that he be granted increased benefits in 
the form of special monthly pension.  Special monthly pension 
benefits are awarded based on medical need as set forth 
below.  As such, the veteran must meet the medical criteria 
required in order to be granted special monthly pension based 
upon the need for regular aid and attendance or on account of 
being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), and 
(d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed. It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

The Board notes that the veteran has two service-connected 
disabilities consisting of residuals of a fractured right 
thumb and inguinal hernia, both assigned non-compensable 
evaluations.  He was awarded VA non-service-connected 
disability pension benefits in a September 1998 rating 
decision.  His non-service-connected conditions are as 
follows: dementia, evaluated as 100 percent disabling; 
hypertension with CAD, evaluated as 20 percent disabling, 
glaucoma, evaluated as 10 percent disabling; and 
tinnitus/hearing loss/depression/degenerative joint disease 
of the right knee/PTSD, all evaluated as 0 percent disabling.  
His combined rating for his non-service-connected conditions 
is 100 percent.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of special monthly pension based upon the need for 
regular aid and attendance or on account of being housebound.  
The veteran himself reported in his 1999 testimony that he 
could do the activities of daily living, such as feeding, 
bathing, shaving, and toileting, and there is no subsequent 
clinical evidence which suggests otherwise.  In fact the 
clinical records reflect that the veteran's psychiatric 
condition particularly had shown some improvement from 2003 
to 2005 and during that time the veteran had been employed 
part-time as a counsellor and most recently in August 2005, 
records show that he accepted full-time employment in 
maintenance.  Although years previously, the veteran had been 
deemed incompetent to handle the disbursement of VA funds, 
from 2000 he has been deemed competent.

The Board notes that there is nothing in the record to 
indicate that the veteran requires the aid and attendance of 
another person or that he is housebound.  While it is true 
that the veteran suffers from glaucoma, a May 2004 eye 
examination revealed that the veteran's best corrected vision 
was 20/30 near bilaterally and 20/25-1 distance bilaterally, 
which is evidence against a finding that the veteran is blind 
or nearly blind.  In spite of the numerous psychiatric and 
physical disorder which have been diagnosed, none of the 
evidence shows that the veteran has a need for regular aid 
and attendance of another person.  The Board therefore finds 
that the veteran is not so nearly helpless as to require the 
regular aid and attendance of another person.  In other 
words, the criteria for entitlement to special monthly 
pension on account of the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite his 
multiple health problems, the evidence does not show that he 
is housebound.  Again, the veteran, who is now approximately 
68 years old, has just taken a full time job in maintenance.  
It does appear that he has a single permanent disability that 
is evaluated as 100 percent disabling, but he does not have 
an additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling.  
Moreover, neither the lay or medical evidence of record 
establishes or even suggests that the veteran is "permanently 
housebound" by reason of disability or disabilities.  
Accordingly, the criteria for entitlement to an increased 
pension benefit based on housebound status, see 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3.351(d), have not been met.

For the reasons stated herein, the Board finds that the 
preponderance of the evidence is against a finding that the 
criteria for special monthly pension by reason of the need 
for aid and attendance of another person, or by reason of 
being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to special monthly pension, based upon need for 
regular aid and attendance or on account of being housebound, 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


